Title: To James Madison from Eleuthère Irénée DuPont, 28 November 1811
From: DuPont, Eleuthère Irénée
To: Madison, James


Sir.
Eleutherian Mills November 28th 1811.
I am extremely gratefull for the information contained in your letter of the 18th inst. I will avail myself of this good opportunity of writing to my father. Since his application to you I have found a private way of remitting the funds I had to Send him; but I am no less thankfull for your good wish, especially as this proof of your Kindness affords me an occasion of expressing to you the great respect and veneration with which I have the honor to be, of your Excellency the most obedt. and humble Servt.
E. I. duPont.
